MEMORANDUM**
Daniel Masden appeals pro se the district court’s order denying his motion for relief from the judgment dismissing his action with prejudice for failure to prosecute and failure to comply with court orders. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand to the district court for reconsideration in light of our recent decision Community Dental Services v. Tani, 282 F.3d 1164 (9th Cir.2002).
Each party shall bear its own costs on appeal.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.